DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are currently pending and have been examined.

Response to Arguments
35 U.S.C. § 103
Applicant’s arguments, see Pages 14-23, filed 12 November 2020, with respect to the 35 U.S.C. § 103 rejections, have been considered, and are persuasive. Therefore, the 35 U.S.C. § 103 rejections have been withdrawn.

Reasons for Allowance
Claims 1-16 are allowed over the prior art of record.
The closest prior art of record are Frank (U.S. Pre-Grant Pub. No. 20150163256), Rodriguez (U.S. Pre-Grant Pub. No. 20100268570), Zhu (U.S. Pre-Grant Pub. No. 20110246581), Plotkin (U.S. Pre-Grant Pub. No. 20150381548), Schoppe (U.S. Pre-Grant Pub. No. 20130017846), Stewart (U.S. Pre-Grant Pub. No. 20110137995), Seo (U.S. Pre-Grant Pub. No. 20140240440), and Morris (“Search Together: An Interface for Collaborative Web Search”, 2007).
The following is an examiner’s statement of reasons for allowance:
Frank discloses a system and method for organizing a trip for a travel group by receiving user input specifying trip parameters. Although the reference teaches the planning of a trip that is mapped out to show departure locations and a destination and the route from the departure 
Rodriguez discloses a system and method for generating an itinerary, sending the itinerary to a server, and automatically coordinating service items among one or more concierge services. Although the reference teaches a map of a trip plan with a stopover and a route from a departure place to a destination via the stopover, the reference is silent on determining a display based on whether the current time is before or after the event start time.
Zhu discloses a system and method for group event communications. Although the reference teaches the facilitation of group event communications, wherein the group event has a specified date and time, the reference is silent on determining a display based on whether the current time is before or after the event start time.
Plotkin discloses a system and method for time based computer control. Although the reference teaches the performing of computer actions (i.e., displaying of information) based on a triggering event related to time, the reference is silent on the action being performed based on the time may be a display of a character keyboard or display of model phases.
Schoppe discloses a system and method for time based computer control. Although the reference teaches displaying model phrases to the user instead of a character keyboard, the reference is silent on the model phrases being displayed based on whether the current time is before or after the event start time.
Stewart discloses a system and method for monitoring the geographic location of other people or assets with some relationship to a user. Although the reference teaches displaying a map showing the current locations of other group members and that the transmission of location information of one client to another client that can be from one client directly to another, from client to server to client, and/or from server to client, the reference is silent on determining a display based on whether the current time is before or after the event start time.
Seo discloses a system and method for sharing functions between terminals. Although the reference teaches sending of a message from a first terminal and in response thereto, a second terminal may display the message, the reference is silent on determining a display based on whether the current time is before or after the event start time.
Morris discloses a system and method for collaborative trip itinerary planning. Although the reference teaches allowing remote users to collaboratively plan a trip using instant messaging and searching resources, the reference is silent on determining a display based on whether the current time is before or after the event start time.

The closest prior art of record, taken either individually or in combination with other prior art of record, fails to teach or suggest the claimed invention. Therefore claims 1-16 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628